Citation Nr: 0427614	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbar fusion with screw fixation and 
bone graft at L5-S1.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active duty from July 1990 to July 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his personal hearing, the veteran testified that his 
service-connected back disorder worsened since the July 2003 
surgery for placement of a dorsal column stimulator.  He also 
testified that he has received additional treatment since 
that time for increased low back disability at the 
Charlestown, South Carolina VA Medical Center and at Bay 
Orthopaedic Association in Georgetown, South Carolina.  He 
further reported that his claim for Social Security 
Disability was pending.

The United States Court of Appeals for Veterans Claims (VCAA) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
amended, require VA to inform a claimant of (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide, and (4) a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  After completion of number 1 above, 
and after receiving the appropriate 
authorization, contact the Charlestown, 
South Carolina VA Medical Center and at 
Bay Orthopaedic Association in 
Georgetown, South Carolina and request 
copies of the veteran's medical, clinical 
and X-ray evidence July 2003 to present.  
If any of the identified records cannot 
be obtained, the veteran should be 
notified of such and the efforts used in 
requesting these records.  

3.  Contact Social Security 
Administration and request copy of the 
veteran's claim as well as all medical 
records pertaining thereto. 

4.  After completion of #1-3, schedule a 
VA orthopedic examination of the 
veteran's service-connected lumbar spine 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to answer the 
following questions:

Is the veteran's disability more 
appropriately characterized as 
intervertebral disc syndrome?  Does it 
result in a pronounced disability with 
persistent symptoms compatible with 
sciatic neuropathy, with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief?  

Does the intervertebral disc syndrome 
result in incapacitating episodes having 
a total duration of at least 6 weeks 
during the past 12 months?  The examiner 
is advised that an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

Does the service-connected disability 
result in complete bony fixation 
(ankylosis) at an unfavorable angle with 
marked deformity and involvement of major 
joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type)?   

Does the service-connected disability 
result in complete bony fixation 
(ankylosis) at a favorable angle?

Does the service-connected disability 
result in unfavorable ankylosis of the 
lumbar spine with or without symptoms 
such as pain (whether or not it 
radiates), stiffness, or aching in the 
area of the spine affected by residuals 
of injury or disease?  

Does the service-connected disability 
result in favorable ankylosis of the 
entire thoracolumbar spine with or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease?  
Does the service-connected disability 
result in unfavorable ankylosis of the 
lumbar spine?  

Any medical findings and opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale.  

4.  The issue on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case to include the revised 
regulations of 38 C.F. R. § 4.71a, 
Diagnostic Code 5235-5243.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




